UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10255 Nuveen Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Dividend Advantage Municipal Fund 2 (NXZ) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 5.3% (3.5% of Total Investments) $ 2,030 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 Aa1 $ 1,848,599 2006C-2, 5.000%, 11/15/39 Huntsville Healthcare Authority, Alabama, Revenue Bonds, Series 2001A, 5.750%, 6/01/31 6/11 at 101.00 A1 (4) (Pre-refunded 6/01/11) Total Alabama Alaska – 0.9% (0.6% of Total Investments) Anchorage, Alaska, Water Revenue Bonds, Refunding Series 2007, 5.000%, 5/01/37 – NPFG Insured No Opt. Call AA Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 Series 2006A, 5.000%, 6/01/46 Total Alaska Arizona – 1.8% (1.2% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series No Opt. Call A+ 2010A, 5.000%, 7/01/40 Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/12 at 100.00 AA– 2002B, 5.250%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Total Arizona Arkansas – 0.2% (0.1% of Total Investments) Arkansas Development Finance Authority, Single Family Mortgage Revenue Bonds, GNMA 1/12 at 100.00 AAA Mortgage-Backed Securities Program, Series 2002C, 5.400%, 1/01/34 (Alternative Minimum Tax) California – 15.4% (10.2% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 Baa3 Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 California Educational Facilities Authority, Revenue Bonds, Stanford University, Series 2001Q, 6/11 at 101.00 AAA 5.250%, 12/01/32 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 AA+ Series 2006, 5.000%, 4/01/37 – BHAC Insured California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 A1 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 Baa3 5.125%, 6/01/47 6/17 at 100.00 Baa3 Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los 12/12 at 102.00 B– Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation No Opt. Call Aa3 Bonds, Series 2005, 0.000%, 8/01/25 – FGIC Insured San Joaquin Delta Community College District, California, General Obligation Bonds, Election 8/18 at 53.32 AA+ 2004 Series 2008B, 0.000%, 8/01/29 – AGM Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call Baa1 Refunding Bonds, Series 1997A, 0.000%, 1/15/32 – NPFG Insured San Jose, California, Airport Revenue Bonds, Series 2007A, 6.000%, 3/01/47 – AMBAC Insured 3/17 at 100.00 A (Alternative Minimum Tax) 40 Yuba County Water Agency, California, Yuba River Development Revenue Bonds, Pacific Gas and 3/11 at 100.00 Baa1 Electric Company, Series 1966A, 4.000%, 3/01/16 Total California Colorado – 10.3% (6.9% of Total Investments) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/11 at 100.00 AAA Peak-to-Peak Charter School, Series 2001, 7.500%, 8/15/21 (Pre-refunded 8/15/11) Denver City and County, Colorado, Airport Revenue Bonds, Series 2006, 5.000%, 11/15/24 – 11/16 at 100.00 A+ FGIC Insured Denver City and County, Colorado, Airport Revenue Bonds, Series 2006A: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured (UB) 11/16 at 100.00 A+ Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2000A, 5/11 at 100.00 A+ 6.000%, 11/15/18 – AMBAC Insured (Alternative Minimum Tax) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Capital Appreciation Series No Opt. Call Baa2 2010A, 0.000%, 9/01/41 Eagle County Air Terminal Corporation, Colorado, Airport Terminal Revenue Bonds, Series 2001, 5/11 at 101.00 N/R 7.125%, 5/01/31 (Alternative Minimum Tax) Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 AA+ (4) 12/15/22 (Pre-refunded 12/15/14) – AGM Insured (UB) Northwest Parkway Public Highway Authority, Colorado, Revenue Bonds, Senior Series 2001A, 6/11 at 102.00 AA+ (4) 5.250%, 6/15/41 (Pre-refunded 6/15/11) – AGM Insured Northwest Parkway Public Highway Authority, Colorado, Senior Lien Revenue Bonds, Series 2001B: 0.000%, 6/15/28 (Pre-refunded 6/15/11) – AGM Insured 6/11 at 35.65 AA+ (4) 0.000%, 6/15/29 (Pre-refunded 6/15/11) – AMBAC Insured 6/11 at 33.46 N/R (4) Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 6/14 at 101.00 N/R 8.000%, 12/01/25 Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 6/20 at 100.00 Aa3 5.375%, 6/01/31 Total Colorado District of Columbia – 2.3% (1.5% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001, 6.250%, 5/15/24 District of Columbia, Revenue Bonds, National Public Radio, Series 2010A, 5.000%, 4/01/43 4/15 at 100.00 AA– Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 A1 Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Total District of Columbia Florida – 4.8% (3.2% of Total Investments) Jacksonville, Florida, Transportation Revenue Bonds, Series 2001, 5.250%, 10/01/29 – 10/11 at 100.00 Aa2 NPFG Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2002, 10/12 at 100.00 A2 5.375%, 10/01/32 – FGIC Insured (Alternative Minimum Tax) Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 Baa1 Series 2007, 5.000%, 7/01/40 – NPFG Insured Total Florida Georgia – 2.1% (1.4% of Total Investments) DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb 9/20 at 100.00 N/R Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.125%, 12/01/45 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, No Opt. Call A+ Northeast Georgia Health Services Inc., Series 2010B, 5.125%, 2/15/40 Total Georgia Hawaii – 2.5% (1.7% of Total Investments) Honolulu Board of Water Supply, Hawaii, Water System Revenue Bonds, Series 2001: 5.250%, 7/01/26 (Pre-refunded 7/01/11) – AGM Insured 7/11 at 100.00 AA+ (4) 5.250%, 7/01/31 (Pre-refunded 7/01/11) – AGM Insured 7/11 at 100.00 AA+ (4) Total Hawaii Illinois – 14.4% (9.6% of Total Investments) Chicago, Illinois, FHA/GNMA Collateralized Multifamily Housing Revenue Bonds, Stone Terrace 12/11 at 100.00 AAA Apartments, Series 2001A, 5.750%, 12/20/42 (Alternative Minimum Tax) Chicago, Illinois, FNMA/GNMA Collateralized Single Family Mortgage Revenue Bonds, Series 4/11 at 105.00 AAA 2001A, 6.250%, 10/01/32 (Alternative Minimum Tax) Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/34 – No Opt. Call Aa3 FGIC Insured Chicago, Illinois, General Obligation Bonds, Series 2001A, 5.250%, 1/01/33 – NPFG Insured 1/12 at 100.00 Aa3 Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Development Finance Authority, Revenue Bonds, Chicago Charter School Foundation, 12/12 at 100.00 N/R (4) Series 2002A, 6.250%, 12/01/32 (Pre-refunded 12/01/12) Illinois Development Finance Authority, Revenue Bonds, Illinois Wesleyan University, Series 9/11 at 100.00 BBB+ 2001, 5.500%, 9/01/32 – AMBAC Insured Illinois Development Finance Authority, Revenue Bonds, Illinois Wesleyan University, Series 9/11 at 100.00 BBB+ (4) 2001, 5.500%, 9/01/32 (Pre-refunded 9/01/11) – AMBAC Insured Illinois Development Finance Authority, Revenue Bonds, Midwestern University, Series 2001B, 5/11 at 101.00 AAA 6.000%, 5/15/31 (Pre-refunded 5/15/11) Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2007A, 5.000%, 5/17 at 100.00 Baa1 5/15/32 – NPFG Insured Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/19 at 100.00 BBB 2009, 6.875%, 8/15/38 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 Baa3 Refunding Series 2007A, 5.250%, 5/01/34 Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds, Series 2006C2, 2/16 at 100.00 AA 5.050%, 8/01/27 (Alternative Minimum Tax) Illinois, Sales Tax Revenue Bonds, Series 2001, 5.500%, 6/15/16 No Opt. Call AAA Illinois, Sales Tax Revenue Bonds, Series 2001, 5.500%, 6/15/16 (Pre-refunded 6/15/11) 6/11 at 100.00 A1 (4) Kane & DeKalb Counties, Illinois, Community United School District 301, General Obligation No Opt. Call A1 Bonds, Series 2006, 0.000%, 12/01/23 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/30 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA Montgomery, Illinois, Lakewood Creek Project Special Assessment Bonds, Series 2007, 4.700%, 3/16 at 100.00 N/R 3/01/30 – RAAI Insured Northfield Township High School District 225, Cook County, Illinois, Glenbrook, General 12/16 at 69.01 AAA Obligation School Bonds, Series 2007B, 0.000%, 12/01/24 Total Illinois Indiana – 4.1% (2.7% of Total Investments) Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Methodist Hospitals Inc., 9/11 at 100.00 BBB Series 2001, 5.500%, 9/15/31 Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus No Opt. Call AA+ Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB+ Indiana, Series 2007, 5.500%, 3/01/37 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indiana Transportation Finance Authority, Highway Revenue Bonds, Series 2003A, 5.000%, 6/01/23 6/13 at 100.00 AA+ (4) (Pre-refunded 6/01/13) – AGM Insured St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2/11 at 100.00 CCC 1999, 5.800%, 2/15/24 (5), (6) Total Indiana Iowa – 1.5% (1.0% of Total Investments) Iowa Higher Education Loan Authority, Private College Facility Revenue Bonds, Wartburg 10/12 at 100.00 N/R (4) College, Series 2002, 5.500%, 10/01/28 (Pre-refunded 10/01/12) – ACA Insured Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 BBB 5.600%, 6/01/34 Total Iowa Kansas – 4.2% (2.8% of Total Investments) Wichita, Kansas, Hospital Facilities Revenue Refunding and Improvement Bonds, Via Christi 11/11 at 101.00 A+ Health System Inc., Series 2001-III, 5.625%, 11/15/31 Kentucky – 0.3% (0.2% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA+ Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured Louisiana – 5.2% (3.5% of Total Investments) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 – FGIC 5/16 at 100.00 Aa1 Insured (UB) Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 A– Series 2001B, 5.875%, 5/15/39 Total Louisiana Maryland – 0.2% (0.1% of Total Investments) Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006, 11/16 at 100.00 BBB+ 4.500%, 11/01/36 Massachusetts – 0.3% (0.2% of Total Investments) Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare 7/19 at 100.00 AA System, Series 2010J, 5.000%, 7/01/39 Michigan – 7.5% (5.0% of Total Investments) Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 AA+ 7/01/32 – AGM Insured Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2001A, 5.500%, 7/11 at 101.00 A (4) 7/01/33 (Pre-refunded 7/01/11) – FGIC Insured Michigan Municipal Bond Authority, Public School Academy Revenue Bonds, Detroit Academy of 4/11 at 102.00 B1 Arts and Sciences Charter School, Series 2001A, 8.000%, 10/01/31 Total Michigan Minnesota – 1.3% (0.9% of Total Investments) Minneapolis, Minnesota, Health Care System Revenue Bonds,S Fairview Health Services, Series 11/18 at 100.00 AA+ 2008B, 6.500%, 11/15/38 – AGC Insured Montana – 0.4% (0.3% of Total Investments) Montana Board of Housing, Single Family Program Bonds, Series 2001A-2, 5.700%, 6/01/32 6/11 at 100.00 AA+ (Alternative Minimum Tax) Nevada – 1.6% (1.0% of Total Investments) Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 7/11 at 100.00 N/R Monorail Project, First Tier, Series 2000, 5.375%, 1/01/40 – AMBAC Insured (6) Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 1/12 at 100.00 N/R Monorail Project, Second Tier, Series 2000, 7.375%, 1/01/40 (6) Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, 7/17 at 100.00 AA+ Series 2007B, Trust 2634, 18.675%, 7/01/31 – BHAC Insured (IF) Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.398%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) Total Nevada New Hampshire – 2.3% (1.5% of Total Investments) New Hampshire Business Finance Authority, Pollution Control Remarketed Revenue Refunding 4/11 at 101.00 Baa1 Bonds, Connecticut Light and Power Company, Series 1992A, 5.850%, 12/01/22 New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Bonds, Series 5/11 at 100.00 Aa2 2001A, 5.700%, 1/01/31 (Alternative Minimum Tax) Total New Hampshire New Jersey – 2.7% (1.8% of Total Investments) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 5/11 at 101.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 AAA Series 2002, 5.750%, 6/01/32 (Pre-refunded 6/01/12) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA 6.250%, 6/01/43 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA Total New Jersey New Mexico – 6.0% (4.0% of Total Investments) New Mexico Hospital Equipment Loan Council, Hospital Revenue Bonds, Presbyterian Healthcare Services, Series 2001A: 5.500%, 8/01/25 (Pre-refunded 8/01/11) 8/11 at 101.00 AA– (4) 5.500%, 8/01/30 (Pre-refunded 8/01/11) 8/11 at 101.00 AA– (4) Total New Mexico New York – 9.8% (6.5% of Total Investments) Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 0.000%, 7/15/46 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001L, 5/11 at 100.00 AAA 5.375%, 5/01/33 (Pre-refunded 5/01/11) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 11/16 at 100.00 AA+ 4.500%, 11/15/32 – AGM Insured (UB) New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/12 at 101.00 B– Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 12/20 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2011 Series EE, 5.375%, 6/15/43 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/11 at 101.00 AAA Bonds, Fiscal Series 2001C, 5.125%, 6/15/33 (UB) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/36 Total New York North Carolina – 0.6% (0.4% of Total Investments) North Carolina Capital Facilities Financing Agency, Revenue Bonds, Johnson and Wales 4/13 at 100.00 N/R University, Series 2003A, 5.000%, 4/01/33 – SYNCORA GTY Insured North Dakota – 0.3% (0.2% of Total Investments) North Dakota Housing Finance Agency, Home Mortgage Finance Program Refunding Bonds, Series 7/11 at 100.00 Aa1 2001A, 5.550%, 1/01/32 (Alternative Minimum Tax) Ohio – 1.8% (1.2% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.750%, 6/01/34 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Total Ohio Oklahoma – 0.9% (0.6% of Total Investments) Grand River Dam Authority, Oklahoma, Revenue Bonds, Series 2010A, 5.250%, 6/01/40 6/20 at 100.00 A Oregon – 3.3% (2.2% of Total Investments) Clackamas County Hospital Facility Authority, Oregon, Revenue Refunding Bonds, Legacy Health 5/11 at 101.00 A+ System, Series 2001, 5.250%, 5/01/21 Oregon Department of Administrative Services, Certificates of Participation, Series 2001D, 5/11 at 101.00 Aa2 5.000%, 5/01/26 – AMBAC Insured Total Oregon Puerto Rico – 3.2% (2.1% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Aa2 0.000%, 8/01/56 No Opt. Call Aa2 Total Puerto Rico Texas – 25.9% (17.2% of Total Investments) Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured Dallas-Fort Worth International Airport Public Facility Corporation, Texas, Airport Hotel Revenue Bonds, Series 2001: 5.250%, 1/15/26 – AGM Insured 7/11 at 100.00 AA+ 5.200%, 1/15/31 – AGM Insured 7/11 at 100.00 AA+ Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2004A, 9/14 at 100.00 N/R 7.125%, 9/01/34 Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo 4/12 at 100.00 Ba2 Petroleum Corporation Project, Series 1998, 8.000%, 4/01/28 (Alternative Minimum Tax) Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Bonds, Series 2001H, 11/31 at 69.08 Baa1 0.000%, 11/15/37 – NPFG Insured Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 11/11 at 100.00 Baa1 2001B, 5.250%, 11/15/40 – NPFG Insured Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series 11/30 at 54.04 Baa1 2001A, 0.000%, 11/15/40 – NPFG Insured Harris County-Houston Sports Authority, Texas, Third Lien Revenue Bonds, Series 2004-A3, 11/24 at 52.47 Baa1 0.000%, 11/15/35 – NPFG Insured Hays Consolidated Independent School District, Hays County, Texas, General Obligation School Building Bonds, Series 2001: 0.000%, 8/15/25 (Pre-refunded 8/15/11) 8/11 at 43.18 AAA 0.000%, 8/15/26 (Pre-refunded 8/15/11) 8/11 at 40.60 AAA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/30 – AMBAC Insured No Opt. Call A2 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008D, No Opt. Call AA+ 0.000%, 1/01/28 – AGC Insured Tarrant County, Texas, Cultural & Educational Facilities Financing Corporation, Revenue Bonds, 2/17 at 100.00 AA– Series 2007, Residuals 1760-3, 16.594%, 2/15/36 (IF) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 A1 Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 8/12 at 39.43 BBB+ 2002A, 0.000%, 8/15/28 – AMBAC Insured Texas, General Obligation Bonds, Water Financial Assistance Program, Series 2001, 8/11 at 100.00 Aaa 5.250%, 8/01/35 Total Texas Virginia – 0.4% (0.2% of Total Investments) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2001H-1, 5.375%, 7/11 at 100.00 AAA 7/01/36 – NPFG Insured Washington – 4.5% (3.0% of Total Investments) Seattle, Washington, Municipal Light and Power Revenue Refunding and Improvement Bonds, Series 2001: 5.125%, 3/01/26 (Pre-refunded 3/10/11) – AGM Insured 3/11 at 100.00 AA+ (4) 5.125%, 3/01/26 (Pre-refunded 3/10/11) – AGM Insured 3/11 at 100.00 AA+ (4) Washington State Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical 12/20 at 100.00 Baa2 Center, Series 2010, 5.500%, 12/01/39 Washington State Health Care Facilities Authority, Revenue Bonds, Sisters of Providence Health 10/11 at 100.00 AA System, Series 2001A, 5.250%, 10/01/21 – NPFG Insured Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 BBB Series 2002, 6.500%, 6/01/26 Total Washington West Virginia – 1.9% (1.3% of Total Investments) Mason County, West Virginia, Pollution Control Revenue Bonds, Appalachian Power Company, 10/11 at 100.00 BBB Series 2003L, 5.500%, 10/01/22 West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue Bonds, 12/20 at 100.00 BBB Appalachian Power Company Project, Series 2010, 5.375%, 12/01/38 Total West Virginia Wisconsin – 0.3% (0.2% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior 5/12 at 100.00 N/R (4) Healthcare, Series 2002A, 7.375%, 5/01/26 (Pre-refunded 5/01/12) $ 833,216 Total Investments (cost $619,075,723) – 150.5% Floating Rate Obligations – (6.8)% Other Assets Less Liabilities – 6.0% Variable Rate Demand Preferred Shares, at Liquidation Value – (49.7)% (7) Net Assets Applicable to Common Shares – 100% $ 394,047,816 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ $ $ The following is a reconciliation of the Fund’s Level 3 investments held at the beginning and end of the measurement period: Level 3 Municipal Bonds Balance at the beginning of period $ Gains (losses): Net realized gains (losses) — Net change in unrealized appreciation (depreciation) ) Purchases at cost — Sales at proceeds — Net discounts (premiums) Transfers into — Transfers out of — Balance at the end of period $ During the period ended January 31, 2011, the Fund recognized no significant transfers to/from Level 1, Level 2 or Level 3. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At January 31, 2011, the cost of investments was $597,702,969. Gross unrealized appreciation and gross unrealized depreciation of investments at January 31, 2011, were as follows: Gross unrealized: Appreciation $ Depreciation ) Net unrealized appreciation (depreciation) of investments $ ) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. For fair value measurement disclosure purposes, investment categorized as Level 3. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.0%. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Dividend Advantage Municipal Fund 2 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateApril 1, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateApril 1, 2011 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateApril 1, 2011
